The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 16, 2015

                                      No. 04-14-00222-CR

                                   Jacob Cory GONZALES,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR8528A
                            Honorable Pat Priest, Judge Presiding

                                         ORDER
        Appellant has filed a fourth motion for extension of time to file his brief, asking for an
additional twenty-one days. If we grant this extension, appellant will have been given an
additional ninety days to file his brief from the original due date. We GRANT appellant’s
motion and ORDER him to file his brief on or before February 6, 2015. Appellant is advised
that NO FURTHER EXTENSIONS OF TIME TO FILE THE BRIEF WILL BE
GRANTED           WITHOUT             WRITTEN          PROOF       OF       EXTRAORDINARY
CIRCUMSTANCES. We understand part of the problem is a missing exhibit – a DVD. The
court reporter should have maintained control of the DVD if it is an exhibit and is part of the
appellate record. The reporter should take all steps necessary to obtain the DVD and supplement
the reporter’s record in this court as soon as possible.

       We order the clerk of this court to serve a copy of this order on all counsel, the court
reporter, and the trial court.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court